PUBLISHED-ORDER REVOKING CONDITIONAL LICENSE TO PRACTICE LAW

Jaime Suzann Harris (“Respondent”) was conditionally admitted to the Indiana bar on October 15, 2010, pursuant to terms and conditions established in a consent agreement with the State Board of Law Examiners (“Board”), which was to remain in effect until October 15, 2013.
On August 1, 2013, Respondent was arrested and charged with Operating a Vehicle while Intoxicated .Endangering a Person, Reckless Driving, Resisting Law Enforcement, and Battery on a Police Officer. By mutual agreement between Respondent and the Board, the term of Applicant’s conditional admission was extended until the pending criminal matter was resolved.
On April 24, 2014, Applicant pled guilty under a plea agreement to Resisting Law Enforcement and Operating a Vehicle while Intoxicated Endangering a Person, both class A misdemeanors. On June 19, 2014, Applicant was sentenced to 365 days in the Hendricks County Jail, suspended except for 37 days, and placed on 328 days of probation, 146 of which would include electronic home detention. Her driving privileges were suspended for 180 days.
Pursuant to Indiana Admission and Discipline Rule 12, section 10, on October 14, *5802014, the Board filed a petition with this Court recommending that Respondent’s conditional admission be revoked and that she not be allowed to reapply for admission for two years. On November 17, 2014, Respondent filed a response to the Board’s petition.
Having considered the parties’ submissions, the Court finds that the Commission’s Petition should be GRANTED. The license of Jaime Suzann Harris to practice law in Indiana should be, and hereby is, REVOKED, effective immediately. Further, Ms. Harris SHALL NOT SÚBMIT a new application for admission to the Bar of Indiana for a period of two (2) years from the date of this order.
All Justices concur.